UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6061



DAVID HOWARD POSEY,

                                           Petitioner - Appellant,

          versus


STEVEN DEWALT, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-834)


Submitted:   May 11, 2000                   Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Howard Posey, Appellant Pro Se. Leslie Bonner McClendon,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Howard Posey appeals from the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.   In his pe-

tition, Posey sought reclassification to a minimum security status

and reassignment to a prison camp.*   Because Posey is no longer in

federal custody, the relief he asked for cannot be granted.     Ac-

cordingly, we dismiss the appeal as moot.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Posey was a federal prisoner at the time he filed his
petition.


                                2